Citation Nr: 1447908	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  10-09 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for ventral hernia, status post bariatric surgery with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel





INTRODUCTION

The Veteran served on active duty from May 1983 to August 1983 and from September 2007 to May 2008. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for ventral hernia, status post bariatric surgery with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of degenerative disc disease of the lumbar spine is related to active military service


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine was incurred during active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with respect to the Veteran's claim of entitlement to service connection for a low back disability.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran contends that he has a current low back disability that is related to his active military service from September 2007 to May 2008.  He contends that he experienced low back pain during service and he sought treatment for low back pain in service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a low back disability, the evidence of record must show that the Veteran currently has the claimed disability.  A July 2008 VA examination shows that the Veteran was diagnosed with degenerative disc disease.  Thus, there is medical evidence of a current diagnosis of a low back disability.  

The Veteran's service treatment records also reveal that the Veteran sought treatment for low back pain during active military service.  Specifically, an April 2007 service treatment record shows that the Veteran complained that his back hurt due to his body armor.  He was diagnosed with a backache.  The Veteran documented in a Report of Medical Assessment dated in April 2007 that he suffered from back pain while on active duty for which he did not seek medical care.  He indicated that compared to his last medical assessment/physical examination his overall health was worse in part due to back pain.  The health care provider noted that the Veteran had mid-level back pain with no change since he had stopped using body armor.  He was positive for spams, but there was no evidence of radicular symptoms or weakness.  The Veteran also reported that he had back pain now and during deployment in the April 2007 Post-Deployment Health Assessment form.  He noted that he was seen in sick call during his deployment for back pain. 

With respect to the issue of whether the Veteran's current degenerative disc disease of the lumbar spine is related active military service, the record contains a negative medical opinion dated in March 2014.  The Board finds that this opinion is of low probative value because the examiner thought the Veteran was not on active duty when he complained of back pain.  

The July 2008 VA examination reveals that the Veteran reported the onset of his back condition was in 2007.  He denied a specific injury to his lumbar or thoracic back other than wearing heavy body armor while in Iraq.  His only treatment was nonsteroidal anti-inflammatory drugs.  The Veteran reported that his back pain had not improved since he returned from deployment.  The examiner noted that the injury or disease occurred during and after active military service.  The examiner diagnosed the Veteran with two level degenerative disc disease.  Although the examiner did not provide an opinion on whether his degenerative disc disease was related to his active military service from September 2007 to May 2008, she associated his chronic back pain to his degenerative disc disease.

As the evidence shows that the Veteran complained of back pain during active military service and he was diagnosed with degenerative disc disease that was associated with his complaints of back pain approximately two months after discharge from active military service, the Board finds that the evidence is at least in equipoise with respect to the issue of whether the Veteran's current diagnosis of degenerative disc disease is related to active military service.  The Board resolves any reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board finds that entitlement to service connection for degenerative disc disease of the lumbar spine is warranted.


ORDER

Service connection for lumbar spine degenerative disc disease is granted.


REMAND

The Veteran contends that his incisional or ventral hernia was aggravated by active military service.  The Veteran asserted that in August 2007 while training for deployment he felt a rupture at the sight of his stomach scar.  He was examined and it was confirmed that he had a hernia.  He elected to deploy, because at that time the hernia was not painful.  While he was in Iraq, the hernia became more painful and tender.  During demobilization, a military doctor examined the Veteran and informed him it was a serious injury.  He was placed on a restricted profile.  A March 2014 VA examiner provided the opinion that it was less likely than not that the ventral hernia was incurred in or caused by the claimed in-service injury, event or illness.  The Board notes that the Veteran was in the National Guard and he was not provided with an entrance examination when he was activated for active duty with the U. S. Army from September 2007 to May 2008.  

As the ventral hernia was not noted upon entrance of active duty, the presumption of soundness applies.  Therefore, there must be clear and unmistakable evidence that the Veteran's ventral hernia existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If VA is unable to rebut the presumption of soundness; then it is a claim for service connection based on incurrence of disability in service.  The Board finds that the VA examiner did not address whether there is clear and unmistakable evidence (i.e., obvious, manifest or undebatable) that the Veteran's ventral hernia existed prior to service and, if so, whether there is clear and unmistakable evidence there was no increase in disability in service or any increase was due to the natural progress of the preexisting condition.  In light of the foregoing, the Board concludes that the Veteran should be provided with another VA examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding VA and private treatment records with respect to his service connection claim for ventral hernia.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2. After obtaining and associating with the claims file any outstanding evidence, schedule a VA examination to evaluate the Veteran's claim for service connection for ventral hernia, status post repair.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and provide an opinion with respect to the following questions:

a. Whether there is clear and unmistakable (obvious, manifest or undebatable) evidence to show that the Veteran's ventral hernia pre-existed the Veteran's active duty service from September 2007 to May 2008.

b. If the examiner finds that the ventral hernia clearly and unmistakably pre-existed active duty service, whether there is clear and unmistakable (obvious, manifest or undebatable) evidence that the pre-existing ventral hernia did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disorder.  In this regard, please consider and discuss that the Veteran sought treatment for his ventral hernia during active military service and that he was placed on a temporary profile until his hernia was repaired and he was cleared by surgery.

c. If it is determined that there is no clear and unmistakable (obvious, manifest or undebatable) evidence that the Veteran's ventral hernia existed prior to service and was not aggravated by service, the examiner is further requested to provide an opinion whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's ventral hernia is related to the Veteran's active military service from September 2007 to May 2008.

The examiner must provide an explanation for all conclusions.

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for ventral hernia, status post bariatric surgery with scar, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


